Case 2:18-cr-00121-PSG Document 200-2 Filed 10/29/19 Page 1of9 Page ID #:1228

Exhibit B
Case 2:18-cr-00121-PSG Document 200-2 Filed 10/29/19 Page 2o0f9 Page ID #:1229

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES

DEPARTMENT SC-D

THE PEOPLE OF THE STATE OF

HON. MICHAEL J. SHULTZ, JUDGE

CALIFORNIA,
PLAINTIFF,

vs. CASE NO. TA145652
01- ANDREW J. DUNGER,
02- CAROLINA G. ROJAS, )
DEFENDANTS. )

 

REPORTER'S DAILY TRANSCRIPT OF PROCEEDINGS

APPEARANCES :

FOR THE PEOPLE:

FOR DEFENDANT
DUNGER:

FOR DEFENDANT
ROJAS :

MONDAY, OCTOBER 28, 2019

OFFICE OF THE DISTRICT ATTORNEY

BY: TIMOTHY G. RICHARDSON, II, DEPUTY
SHIRAZ KHALID, DEPUTY

211 WEST TEMPLE STREET

SUITE 200

LOS ANGELES, CALIFORNIA 90012

OFFICE OF THE PUBLIC DEFENDER

BY: GREGORY B. GONZALES, DEPUTY

210 WEST TEMPLE STREET

19-513 FOLTZ CRIMINAL JUSTICE CENTER
LOS ANGELES, CALIFORNIA 90012

THE RODRIGUEZ LAW GROUP

BY: AMBROSIO E. RODRIGUEZ, ESQ.
626 WILSHIRE BOULEVARD

SUITE 900

LOS ANGELES, CALIFORNIA 90017

BEVERLEE D. NAGATA, CRR, RMR
CSR NO. 12268
OFFICIAL COURT REPORTER

 

 
Case 2:18-cr-00121-PSG Document 200-2 Filed 10/29/19 Page 30f9 Page ID #:1230

 

1 CASE NUMBER: TA145652

2 CASE NAME: PEOPLE VS. 01- ANDREW J. DUNGER
3 02- CAROLINA G. ROJAS
4 COMPTON, CA MONDAY, OCTOBER 28, 2019

5 DEPARTMENT SC-D HON. MICHAEL J. SHULTZ, JUDGE

6 REPORTER: BEVERLEE D. NAGATA, CSR 12268

7 TIME: 8:44 A.M.

8 APPEARANCES : (AS NOTED ON TITLE PAGE.)

9
10 THE COURT: ANDREW DUNGER AND CAROLINA ROJAS,

11 TA145652.

12 COUNSEL, IF YOU COULD STATE YOUR APPEARANCES
13 FOR THE RECORD.
14 MR. GONZALES: GREGORY GONZALES FOR MR. DUNGER, WHO

15 IS PRESENT AND IN CUSTODY.

16 MR. RODRIGUEZ: AMBROSIO RODRIGUEZ, RODRIGUEZ LAW
17 GROUP, FOR MS. ROJAS, WHO IS IN CUSTODY TO MY LEFT.

18 MR. RICHARDSON: TIM RICHARDSON FOR THE PEOPLE.
19 MR. KHALID: SHIRAZ KHALID FOR THE PEOPLE.

20 S-H-I-R-A-Z. K-H-A-L-I-D.

21 THE COURT: AND, PEOPLE, READY FOR TRIAL?

22 MR. RICHARDSON: YES.

23 THE COURT: MR. GONZALES, READY FOR TRIAL?

24 MR. GONZALES: YES.

25 THE COURT: AND, MR. RODRIGUEZ, YOU FILED A WRITTEN
26 1050. DID YOU WANT TO BE HEARD FURTHER?

27 MR. RODRIGUEZ: I DO, YOUR HONOR.

28 AS I STATED IN MY 1050, I AM SCHEDULED TO

 

 

 
Case 2:18-cr-00121-PSG Document 200-2 Filed 10/29/19 Page 4of9 Page ID #:1231

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

START A MULTIPLE-DEFENDANT FEDERAL TRIAL NOVEMBER 12TH.
WE'RE ALSO SCHEDULED FOR MOTIONS IN LIMINE ON
NOVEMBER 4TH IN FRONT OF JUDGE OTERO IN FEDERAL COURT.
THE PEOPLE'S ESTIMATE IS 15 DAYS, WHICH MEANS
WE COULD NOT BE DONE WITH THIS CASE BEFORE THE MOTIONS
IN LIMINE ON NOVEMBER 4TH, AND LET ALONE TO START THE
TRIAL ON NOVEMBER 12TH.
WHEN THIS CASE WAS SET ON THIS DATE, I HAD AN
ASSOCIATE FROM MY OFFICE MAKE THE RECORD, AND THE ISSUE
WAS THAT I HAD THIS DATE ON THE FEDERAL CASE, WAS SET
ABOUT NINE MONTHS AGO, AND IT WAS SET IN STONE. IT WAS
THE THIRD CONTINUANCE IN THE -- WHAT'S THE FERNANDEZ
CASE IN FEDERAL COURT.
SO I AM -- BUT FOR THE CONFLICT OF THE FEDERAL
CASE, YOUR HONOR, I WOULD BE READY, BUT I'M NOT READY.
I AM NOT AVAILABLE BECAUSE OF MY COMMITMENTS TO THAT
FEDERAL CASE.
THE COURT: OKAY. MR. GONZALES, DID YOU WANT TO BE
HEARD?
MR. GONZALES: NO, SUBMITTED.
THE COURT: PEOPLE, DID YOU WANT TO BE HEARD?
MR. RICHARDSON: SUBMITTED, YOUR HONOR.
THE COURT: MR. RODRIGUEZ, THAT'S NOT GOOD CAUSE.
YOUR 1050 IS DENIED. YOU'RE DEEMED READY.
I'M NOT SURE EXACTLY WHAT RECORD YOU'RE
REFERRING TO. I DO KNOW THAT THERE WAS A MOTION TO
CONTINUE BY YOUR OFFICE FILED LAST TIME THE CASE WAS

CALENDERED, AND I DO KNOW THAT COUNSEL WHO APPEARED ON

 

 
Case 2:18-cr-00121-PSG Document 200-2 Filed 10/29/19 Page5of9 Page ID #:1232

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

YOUR BEHALF STIPULATED TO TODAY'S DATE AS AN 8 OF 10.

SO THE 1050 IS DENIED. YOU ARE DEEMED READY.
IT IS NOT GOOD CAUSE TO ANTICIPATE BEING IN TRIAL IN
ANOTHER CASE, TO CONTINUE THIS CASE.

MR. RODRIGUEZ: YOUR HONOR, MAY I ASK A QUESTION?
MAY I INQUIRE?

THE COURT: SURE.

MR. RODRIGUEZ: IT IS A SITUATION WHERE -- I'M JUST
TRYING TO UNDERSTAND. IF I AM SCHEDULED FOR TRIAL --
THIS ISN'T A SITUATION WHERE I'M SCHEDULED FOR TRIAL IN
ANOTHER STATE COURT. I'M SCHEDULED FOR TRIAL IN FEDERAL
COURT. IF I'M NOT PRESENT IN FEDERAL COURT, MY
UNDERSTANDING IS THERE'S A GOOD CHANCE THE MARSHALS
MIGHT JUST COME AND GET ME. SO THE COURT IS PUTTING ME
IN A -- TO SAY BETWEEN A ROCK AND A HARD PLACE IS KIND
OF A UNDERSTATEMENT.

THERE IS -- IT IS A CASE THAT'S SET FOR TRIAL
IN FEDERAL COURT, AND UNDER ARTICLE III, AT LEAST MY
UNDERSTANDING, THAT HAS PRIORITY OVER A STATE COURT
TRIAL.

SO IT'S NOT THAT I'M TRYING TO AVOID TRIAL OR
ANYTHING LIKE THAT. I'M JUST TRYING TO BE ABLE TO DO
EVERYTHING THAT I'M SUPPOSED TO DO IN AN ORDERLY MANNER.
SO I HOPE THE COURT UNDERSTANDS I'M NOT TRYING TO AVOID
TRIAL OR NOT DO MY OBLIGATIONS TO MY CLIENT. I'M JUST
TRYING TO KIND OF ORGANIZE THE SCHEDULE.

THE COURT: JI HAVEN'T SUGGESTED ANY OF THOSE

THINGS. I STATED VERY CLEARLY THAT YOU ARE NOT ENGAGED

 

 
Case 2:18-cr-00121-PSG Document 200-2 Filed 10/29/19 Page 6of9 Page ID #:1233

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

4

 

 

IN TRIAL. THIS IS NOT GOOD CAUSE TO CONTINUE THIS
TRIAL, AND I AM DENYING YOUR 1050.

MR. RODRIGUEZ: OKAY.

THE COURT: YOU ARE ORDERED FORTHWITH TO
DEPARTMENT G.

ACTUALLY, I WANT TO CLARIFY ONE THING. THE

TIME ESTIMATE?

MR. RICHARDSON: FIFTEEN DAYS.

THE COURT: DO YOU AGREE WITH THE TIME ESTIMATE?
IT'S A LONG-CAUSE COURT. THERE IS NO CALENDAR IN THAT
COURT.

MR. RODRIGUEZ: THAT'S -- I CERTAINLY HOPE NOT.

THE COURT: YOU HOPE IT'S NOT LONGER THAN 15, IS
WHAT YOU'RE SAYING?

MR. RODRIGUEZ: I'M HOPING THAT IT'S NOT 15 DAYS.

THE COURT: YOU MEAN YOU'RE HOPING IT'S SHORTER?

MR. RODRIGUEZ: YES, YOUR HONOR.

THE COURT: DO YOU THINK IT IS?

MR. RODRIGUEZ: FROM MY VIEW OF THE CASE,
YOUR HONOR, IT IS A LOT -- THERE'S ONE OR TWO POINTS OF
CONTENTION.

THE COURT: OKAY.

MR. RODRIGUEZ: IT IS NOT, THERE ARE LOTS OF --
MOST OF THE, FOR LACK OF A BETTER WORD, HARD EVIDENCE IN
TERMS OF DNA OR BLOOD OR VIDEO, THERE'S NO -- I'M
WILLING TO STIPULATE TO MOST THINGS.

THE COURT: I DON'T KNOW IF YOU GUYS ARE, BUT THAT

WOULD CERTAINLY -- ANYTIME WE CAN SHORTEN THE LENGTH OF

 

 
Case 2:18-cr-00121-PSG Document 200-2 Filed 10/29/19 Page 7of9 Page ID #:1234

aA Wo wf

~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

A TRIAL, I THINK IT'S HELPFUL, IRRESPECTIVE OF WHAT YOUR
INDIVIDUAL CALENDARS ARE. IN ANY EVENT, I'LL PUT DOWN
15 DAYS.
THE CASE IS TRANSFERRED FORTHWITH TO

DEPARTMENT G FOR TRIAL, G. THAT'S JUDGE WALTON.

MR. RODRIGUEZ: YOUR HONOR, FORTHWITH?

THE COURT: YES.

MR. RODRIGUEZ: I'M SORRY.

THE COURT: DO YOU HAVE ANY WITNESSES THAT YOU NEED
ORDERED THERE BEFORE I SEND THE FILE DOWN?

MR. RODRIGUEZ: I DON'T.

(COUNSEL CONFERRED SOTTO VOCE.)

MR. KHALID: YOUR HONOR, WE'LL HANDLE IT IN THE
TRIAL COURT. I BELIEVE THEY'RE ALL IN THE WAITING ROOM
FOR OUR OFFICE.

THE COURT: OKAY.

(A PAUSE IN THE PROCEEDINGS. )

THE COURT: LET'S RECALL THE DUNGER AND ROJAS
MATTER FOR PURPOSES OF BODY ATTACHMENTS.
THE PEOPLE HAVE PROVIDED TWO SUBPOENAS. ONE
FOR JULIETA MERCADO; IS SHE HERE?
AND FOR MONICA DERVIGNY; IS SHE HERE?
AND YOU WANT THEM ISSUED AND HELD, OR ISSUED?

MR. RICHARDSON: ISSUED AND HELD, YOUR HONOR.

 

 
Case 2:18-cr-00121-PSG Document 200-2 Filed 10/29/19 Page 8o0f9 Page ID #:1235

 

1 THE COURT: IN THE AMOUNT OF $50,000.

Ww

(THE MATTER WAS TRANSFERRED TO
DEPARTMENT SC-G FORTHWITH FOR

FURTHER PROCEEDINGS. )

Nn Ww fF

~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 
Case 2:18-cr-00121-PSG Document 200-2 Filed 10/29/19 Page 9of9 Page ID #:1236

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES

DEPARTMENT SC-D HON. MICHAEL J. SHULTZ, JUDGE

THE PEOPLE OF THE STATE OF

DEFENDANTS.

)
CALIFORNIA, )
)
PLAINTIFF, )
)
vs. ) CASE NO. TA145652
)
01- ANDREW J. DUNGER, )
02- CAROLINA G. ROJAS, ) REPORTER'S
) CERTIFICATE
)
)

 

 

I, BEVERLEE D. NAGATA, OFFICIAL COURT REPORTER OF
THE SUPERIOR COURT OF THE STATE OF CALIFORNIA, FOR THE
COUNTY OF LOS ANGELES, DO HEREBY CERTIFY THAT THE
FOREGOING PAGES, 1 THROUGH 6, INCLUSIVE, COMPRISE A
FULL, TRUE, AND CORRECT DAILY TRANSCRIPT OF THE
PROCEEDINGS HELD IN THE ABOVE-ENTITLED MATTER ON
OCTOBER 28, 2019.

DATED THIS 28TH DAY OF OCTOBER, 2019.

 

BEVERLEE D. NAGATA, CRR, RMR
CSR NO. 12268
OFFICIAL COURT REPORTER

 

 
